Citation Nr: 0932166	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
perforated diverticulitis and residuals of a partial 
colectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2003 by the VA Regional Office (RO) in New Orleans, 
Louisiana, denying the veteran's claim for VA compensation 
under 38 U.S.C.A. § 1151 for perforating diverticulitis and 
residuals of a colectomy.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in January 2008.  A 
transcript of that proceeding is of record.  At such hearing, 
the Veteran submitted additional documentary evidence along 
with a waiver for its initial consideration by the RO.  

Notice is taken that the Board in January 2009 sought an 
opinion from an independent medical expert as to matters 
raised by this appeal and that the Veteran was duly advised 
in writing of the Board's intention to obtain same.  That 
opinion was received by the Board in April 2009, following 
which a copy of the opinion was furnished to the Veteran and 
his representative for their review and input.  The Veteran 
in a May 2009 statement indicated that he had no additional 
evidence or argument to submit and requested that the Board 
proceed to adjudicate his appeal.  The veteran's 
representative in June 2009 sought a 30-day extension to 
respond and such response was provided by his representative 
in late July 2009.  




FINDING OF FACT

A preponderance of the evidence is against a finding that the 
failure by VA to  diagnose and treat the veteran's 
diverticulosis or diverticulitis resulted in additional 
disability of perforated diverticulitis, which necessitated a 
partial colectomy; there was no carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in not furnishing the treatment in 
question; while the disability at issue was not reasonably 
foreseeable, the Veteran does not meet the initial causation 
requirement-the proximate cause of the veteran's 
diverticulitis with a perforated colon was not VA treatment 
or a failure on the part of the VA to diagnose and treat the 
Veteran.  


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 
U.S.C.A. § 1151 for perforated diverticulitis and residuals 
of a partial colectomy have not been met.  38 U.S.C.A. 
§§ 1151, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358, 3.361, 17.32 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This is not a claim for service connection, but for VA 
compensation under 38 U.S.C.A. § 1151, although if the 
benefit sought was granted, the disability would be treated 
as if it were service-connected.  

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's VCAA letter of October or 
November 2002, following entry of his October 2003 claim.   
Notice was not then or subsequently provided to the Veteran 
as to the Court's holding in Dingess/Hartman.   

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the VCAA notice letter of 2002 preceded entry 
of the RO's initial action in February 2003, in accord with 
Pelegrini.  Although Dingess-Hartman notice was not provided, 
this is not a case where service connection is at issue and 
given that a preponderance of the evidence is against § 1151 
entitlement, any error relating thereto is deemed to be 
harmless, without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the VA and non-VA examination 
and treatment records preceding, during, and subsequent to 
his July 2002 private hospitalization for management of his 
perforated diverticulitis.  Moreover, the Veteran does not 
specifically point to records which are either missing from 
the record or for which VA assistance is specifically sought 
to obtain.  

As to the VA's duty to provide an examination and/or opinion, 
either or both should be obtained if it is deemed necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In this case, the record reflects that 
a record review examination was undertaken by VA in July 
2003, without physical examination of the Veteran, and that a 
competent medical opinion was obtained therefrom as to 
questions presented by this appeal.  As well, the Board in 
2009 obtained an opinion from an independent medical opinion 
based on its statutory authority to do so, see 38 U.S.C.A. 
§ 7109 (West 2002), notice of which was provided to the 
Veteran.  Moreover, he has responded to the opinion through 
his representative.  The existence of the disability at issue 
is not in dispute; the central issue here involves causation: 
Did VA's treatment or failure to treat result in 
diverticulitis with a perforated colon?  The competent 
opinions noted above fully address this question.  In view of 
the foregoing, the Board finds no duty to provide an 
examination or another medical opinion with respect to issue 
on appeal.    

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis

Where a veteran has an additional disability resulting from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospital care, 
medical or surgical treatment, or an examination by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service- 
connected.  38 U.S.C.A. § 1151.

For claims filed on or after October 1, 1997, as in this 
case, the claimant must show that VA examination or treatment 
resulted in additional disability or death and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97, 63 
Fed. Reg. 31263 (1998).

The regulatory provisions governing section 1151 entitlement 
were modified during the pendency of the instant appeal.  See 
69 Fed. Reg. 46426 (Aug. 3, 2004).  Prior to September 2, 
2004, the dispositive regulation was 38 C.F.R. § 3.358, and 
by the changes effectuated as of September 2, 2004, 38 C.F.R. 
§ 3.358 was rendered applicable only to claims received by VA 
prior to October 1, 1997.  The provisions of 38 C.F.R. 
§ 3.361 were instituted for claims received on and after 
October 1, 1997.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  38 C.F.R. 
§ 3.358(c)(3).  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment administered.  Id.

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of 38 C.F.R. § 3.361(c), (d).  38 
C.F.R. § 3.361(c).  The proximate cause of disability is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability (as explained in 
§ 3.361(c)), and: (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Id.  
Minor deviations from the requirements of 38 C.F.R. § 17.32 
of this chapter that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  Id.  
Consent may be express (i.e., given orally or in writing) or 
implied under the circumstances specified in 38 C.F.R. 
§ 17.32(b) of this chapter, as in emergency situations.  Id.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  Id.

Under 38 C.F.R. § 17.32, except as otherwise provided in that 
regulation, all patient care furnished under title 38 U.S.C. 
shall be carried out only with the full and informed consent 
of the patient or, in appropriate cases, a representative 
thereof. In order to give informed consent, the patient must 
have decision-making capacity and be able to communicate 
decisions concerning health care.  If the patient lacks 
decision-making capacity or has been declared incompetent, 
consent must be obtained from the patient's surrogate.  
Practitioners may provide necessary medical care in emergency 
situations without the patient's or surrogate's express 
consent when immediate medical care is necessary to preserve 
life or prevent serious impairment of the health of the 
patient or others and the patient is unable to consent and 
the practitioner determines that the patient has no surrogate 
or that waiting to obtain consent from the patient's 
surrogate would increase the hazard to the life or health of 
the patient or others. In such circumstances consent is 
implied.  38 C.F.R. § 17.32(b)

Under 38 C.F.R. § 17.32(c), an informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), an informed consent must be 
appropriately documented in the medical record.  In addition, 
signature consent is required for all diagnostic and 
therapeutic treatments or procedures that: (i) Require the 
use of sedation; (ii) require anesthesia or narcotic 
analgesia; (iii) are considered to produce significant 
discomfort to the patient; (iv) have a significant risk of 
complication or morbidity; (v) require injections of any 
substance into a joint space or body cavity; or (vi) involve 
testing for human immunodeficiency virus.

It is veteran's contention, as set forth in writing and in 
sworn hearing testimony before the Board in January 2008, 
that he suffered a perforation of his colon from acute 
diverticulitis, as a direct result of the VA's failure to 
detect and diagnose the existence of his diverticulitis and 
furnish him treatment therefor.  He avers that the attending 
VA physician failed to review past medical history and did 
not explore alternative diagnoses to rule out other possible 
presenting medical issues.  The Veteran does not argue that 
his perforated diverticulitis was not reasonably foreseeable.  
On the contrary, he alleges that the facts of this case, 
inclusive of the history of diverticulosis dating to 2000, 
put VA on notice of the risk of a perforated diverticulitis 
and in that sense the failure to diagnose and treat his 
diverticulitis caused additional disability (i.e., perforated 
colon) and that such failure to diagnose and treat was 
negligent.    

Such allegations, while certainly plausible, are however, 
unaccompanied by any competent evidence indicating either 
that the veteran's perforating diverticulitis was proximately 
caused by the VA's carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing or not furnishing  medical or 
surgical treatment.  While the Veteran ably argues his case, 
the record does not in any way denote any medical training or 
background of the Veteran such as to render competent his lay 
opinions as to medical causation and/or reasonable 
foreseeability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).
The record contains VA medical progress notes indicating 
entries in February and March 2000 relating to rectal 
bleeding from hemorrhoids or a rectal polyp.  In March 2000, 
examination with a proctosigmoidoscope showed that a rectal 
polyp was the probable source of bleeding.  A colonoscopy in 
April 2000 disclosed a rectal polyp, hemorrhoids, and left 
colon diverticulosis.  Surgical removal of an anal cyst was 
undertaken in April 2000.  In October 2000, a radical 
prostatectomy was undertaken due to prostate cancer.  Towards 
the end of 2001, medical assistance was sought for a left 
inguinal hernia and a surgical repair of a left inguinal 
hernia was attempted in December 2001.  

Beginning in or about April 2002, the Veteran sought VA 
medical assistance for complaints of a recurrent left 
inguinal hernia.  At that time, he denied having constipation 
or blood in his stool, dysuria, or hematuria.  The assessment 
was of a possible left inguinal hernia and a computed axial 
tomogram (CT scan) was ordered due to difficulty experienced 
by the clinician in evaluating the Veteran for a ventral 
and/or inguinal hernia.  A CT scan of the pelvis and abdomen 
was undertaken in May 2002.  Findings therefrom yielded 
impressions of status postoperative prostatectomy; no 
evidence of an inguinal or ventral hernia as suspected by the 
clinical history, but with thickening of the left lower 
abdominal wall musculature near the left inguinal canal, 
which was of an uncertain clinical significance; and a 
metallic foreign body in the left superior pubic ramus.  

The Veteran was again evaluated on an outpatient basis by a 
VA clinician in June 2002, when it was noted that there had 
been recurrent, postoperative pain in the left groin since a 
hernia repair in December 2001.  The pain was reported to be 
worse with straining, especially during sex.  It was noted 
that the Veteran had been seen previously and that it was 
uncertain whether or not a reoccurrence of his hernia was 
present.  In the clinician's opinion, it was best to defer 
any further hernia repair until any additional symptoms were 
noted.  

On July 7, 2002, the Veteran was admitted to a private 
hospital through its emergency room due to complaints of 
abdominal pain, fever, nausea of two days' duration, and 
abdominal distention.  Exploratory surgery followed on the 
date of hospital admission which demonstrated the existence 
of a perforated diverticulitis, and a sigmoid colectomy and 
Hartman's procedure followed.  Further surgery was required 
in August 2002 for a colostomy takedown and partial 
colectomy, and following complaints of a recurrent left 
inguinal hernia and a ventral or umbilical hernia in January 
2003 and thereafter, surgical repair of a recurrent left 
inguinal hernia was accomplished in October 2003.  

The RO in July 2003 requested that a VA physician review the 
veteran's claims folder and offer an opinion as to the issues 
presented by this appeal.  That review occurred in July 2003, 
including a review of the claims folder.  Therein, it was set 
forth that the Veteran was known to have diverticulosis since 
2000 and that he presented with left lower quadrant abdominal 
pain in May 2002.  CT scan of the abdomen was noted not to 
reveal diverticulitis at that time, and subsequently in early 
July 2002, the Veteran developed an acute abdomen and 
underwent sigmoid colectomy for ruptured sigmoid 
diverticulitis.  The examiner could not state definitely that 
the veteran did not have mild diverticulitis in May 2002, but 
he did indicate that acute diverticulitis with rupture may 
develop at any time in cases of known diverticulosis and may 
be triggered by seeds, etc., obstructing a diverticulum.  In 
the opinion of the examiner, "VA did not miss the 
diagnosis."

Based on the complexity of the issues presented, the Board in 
January 2009 sought an opinion from an independent medical 
expert, which was compiled in April 2009, as follows:  

In regards to the patient with (the veteran's VA 
claim number), I do not feel it is at least as 
likely as not that the veteran's perforated 
sigmoid diverticulitis was proximately caused of 
the VA's failure to diagnose and treat the 
underlying diverticulitis.  The veteran did have 
a known and documented history of diverticulosis 
from 2000, however, had much more recently 
undergone surgical repair of a left inguinal 
hernia in 12/01.  The patients (sic) presenting 
symptoms in 5/02 included left groin pain worse 
with staining (sic) and sexual activity.  A CT of 
the abdomen both with and without contrast was 
ordered to evaluate this pain, and while there 
was not any sign of hernia, there was also none 
of the concerning signs for diverticulitis such 
as increased soft tissue density with pericolic 
fat showing inflammation, bowel wall thickening, 
or soft tissue mass.  With the CT findings not 
indicative for diverticulitis, a history of groin 
pain worse with staining (sic) and recent left 
inguinal hernia repair I do not feel the 
diagnosis of likely inguinal hernia and a failure 
to diagnose the diverticulitis was due to 
carelessness, negligence, or entailed a lack of 
proper skill, error in judgement (sic), or some 
other similar instance.

The veteran was requested to follow up routinely 
in 3 months for re-evaluation, and there are no 
records that he sought care sooner with a 
worsening or changing of symptoms to prompt re-
evaluation.  Therefore, I do feel it is at least 
as likely as not that the veteran's perforated 
diverticulitis was not reasonably foreseeable.  
The veteran was in fact found to have recurrence 
of the left inguinal hernia significant enough 
that a second attempt at repair was suggested by 
1/03 and was performed in 10/03.

Rao, PM, Rhea, JT, Novelline, RA, et al.  Helical 
CT with only colonic contrast material for 
diagnosis diverticulitis: Prospective evaluation 
of 150 patients.  AJR Am J Roentgenol 1998; 170: 
1445.

In this case, no competent medical finding or opinion is of 
record which supports the proposition that additional 
disability involving perforated diverticulitis proximately 
resulted from the VA's carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
indicated fault on VA's part in failing to diagnose and treat 
the veteran's diverticulitis.  While a May 2002 CT scan 
revealed thickening of the left lower abdominal wall 
musculature, it did not show bowel wall thickening; it is the 
latter finding that is a sign of diverticulitis.  See January 
2009 VHA medical opinion above.  Clearly, the opinions of the 
VA reviewing physician in July 2003 and the independent 
medical expert in April 2009 do not in any way offer support 
that VA was in any way negligent in failing to diagnose or 
treat the veteran's diverticulitis on a timely basis.  

As for the question of whether the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable, the independent medical expert, in part, noted 
the following:  

Therefore, I do feel it is at least as likely as 
not that the veteran's perforated diverticulitis 
was not reasonably foreseeable.

The foregoing statement according to the veteran's 
representative is unclear, particularly in light of the other 
statements offered by the medical expert in his opinion, and 
the Board concurs.  However, were it the conclusion of the 
expert that the veteran's perforated diverticulitis was 
reasonably foreseeable, all that preceded any such conclusion 
would have been at odds therewith.  As indicated above, it is 
abundantly clear that the medical expert found no basis for a 
finding of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the VA's 
part in furnishing the medical or surgical treatment.  
Arguably, the expert's above-quoted statement may be 
interpreted as indicating that the evidence is in equipoise 
as to the question of whether the veteran's perforated 
diverticulitis was a reasonably foreseeable event; however, 
it appears that the examiner chose his words poorly in 
reaching the quoted conclusion above, since in the preceding 
sentence, he noted that the Veteran had been asked to follow-
up routinely in three months for re-evaluation and there were 
no records indicating that he sought care sooner due to a 
worsening or change in his symptoms as to prompt re-
revaluation.  The clear sense of the opinion is to the effect 
that the veteran's perforating diverticulitis was not a 
reasonably foreseeable event and the record otherwise fails 
by way of competent evidence to document that the proximate 
cause of additional disability was an event which was not 
reasonably foreseeable.  Any conclusion to the contrary by 
the expert would therefore be without any stated or cogent 
rationale.  In view of the foregoing, the Board finds that, 
despite the poor word choice of the medical expert, the need 
to obtain clarification from the expert is obviated. 

Notwithstanding the foregoing, even if the Veteran's 
diverticulitis with a secondary perforated colon was 
reasonably foreseeable, the threshold question regarding 
negligence or forseeability is whether VA's failure to treat 
caused additional disability.  For the aforementioned 
reasons, the overwhelming preponderance of the evidence, to 
include two competent and thorough opinions, is against such 
a causal connection between VA's alleged failure to diagnose 
and treat and a partial colectomy necessitated by a 
perforated colon due to underlying diverticulitis.  Both 
opinions, particularly the latter VHA opinion, were supported 
by a rationale with citation to the clinical record.    

In sum, a preponderance of the evidence is against the 
veteran's entitlement to VA compensation under 38 U.S.C.A. 
§ 1151 for perforated diverticulitis.  Denial of the  § 1151 
claim is thus in order.  That being the case, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

VA compensation under 38 U.S.C.A. § 1151 for perforated 
diverticulitis is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


